FILED
                            NOT FOR PUBLICATION                             AUG 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JENGHIZ K. STEWART,                              No. 15-16157

               Plaintiff-Appellant,              D.C. No. 2:14-cv-02653-GMS-
                                                 JZB
 v.

MELYSSA RODERICK, L.C.S.W. at                    MEMORANDUM*
Family Transitions; TINA GARBY, Psy.D
at Psychological Consultant Services,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Arizona state prisoner Jenghiz K. Stewart appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims against two mental health clinicians who provided him with psychological

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
treatment while he was on probation. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A, Hamilton v.

Brown, 630 F.3d 889, 892 (9th Cir. 2011), and we affirm.

      The district court properly dismissed the action as barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because success on Stewart’s claims would

necessarily demonstrate the invalidity of his probation revocation, and Stewart

failed to allege facts sufficient to show that his conviction or sentence has been

invalidated. See Wilkinson v. Dotson, 544 U.S. 74, 80-82 (2005) (a prisoner’s

§ 1983 action is barred if success “would necessarily demonstrate the invalidity of

confinement or its duration[,]” unless “the conviction or sentence has already been

invalidated” (citation and internal quotation marks omitted)).

      We reject as without merit Stewart’s contention that the district court

improperly denied his motion to compel the release and forwarding of his legal

property.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                            2                                   15-16157